Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Drawings
The drawings are objected to because each of Figs. 1A-1G omit the corresponding reference numerals (e.g. client device 210, a server device 220, a report analysis platform 230) for the elements given reference numerals used for the same elements in Fig. 2. In that regard, the corresponding portions of the specification with regards to Figs. 1A-1G also omit the used of those same corresponding reference numerals.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0358268 to Verma et al.
With regards to claim 1, Verma et al. teaches:
receiving, by a device, data that is related to: historical reports associated with an organization, historical audits of the historical reports, and individuals associated with the historical reports (paragraph [0025], “Expense report can be a form of document that contains the expenses that an individual has incurred as a result of the business operation. For example, if the owner of a business travels to another location for a meeting, the cost of travel, the meals, and all other expenses that he/she has incurred may be added to the expense report. Consequently, these expenses will be considered business expenses and are tax deductible.”; paragraph [0044], “In step 110, process 100 can verify receipts associated with an expense report. Step 110 can determine if the receipts are valid and match the claimed expenses. In step 112, process 100 can detect duplicate claims expenses. For example, step 112 can determine if the employee or any other employee claim this expenses previously (e.g. on other past expense reports, etc.).”; and paragraph [0045], 
determining, by the device, a multi-entity profile for the data after receiving the data (paragraph [0040], “For example, process 100 can understand expense-meanings based on semantic models/ontologies. For example, a parking expense can have different properties than an Internet expense. Step 102 can use semantic analysis to differentiate a customer meal from an individual meal from a team meal based on a user's textual entry.”),
wherein the multi-entity profile includes a set of groupings of the data by a set of attributes included in the data (paragraph [0054], “In step 402, employee profiling can be performed. Various machine learning and/or anomaly detection process can be performed on historical expense data associated with an employee to identify habitual, opportunistic and/or accidental fraud in employee spending, Quantitative and/or qualitative features can be measured against other employee cohorts in the enterprise.”);
determining, by the device and using the multi-entity profile, a set of supervised model features for the historical reports based on the historical audits (paragraph [0054], “Example, quantitative features can include calculating Z-scores of historical spend amounts, cash to credit ratios, number of expense lines with missing receipts.”),
wherein the set of supervised model features is associated with training a model to process a report in a context of the historical audits (paragraph [0038], “Support vector machines (SVMs) can be, supervised learning models with associated learning algorithms that analyze data and recognize patterns, used for classification and regression analysis.”; and paragraph [0059], “An example model using SVMs is now provided. SVMs can be a set of supervised learning methods used for classification, regression and outliers detection.”);
determining, by the device and using the multi-entity profile, a set of unsupervised model features for the historical reports independent of the historical audits (paragraph 
wherein the set of unsupervised model features is associated with training the model to process the report independent of the context of the historical audits (paragraph [0060], “Example, approaches can include, inter alia: probability-based methods (e.g. using histograms, etc,), distance-based methods (e.g. k-nearest neighbor clustering algorithms, etc.) and the like.”; paragraph [0061], “In step 408, K-nearest neighbor clustering algorithms can be used to detect anomalies. For example, process 400 can construct the distance of the current expense to its kth nearest neighbor. … Once, there is enough history of the restaurant available in the system, the k-nearest neighbor algorithm allows finding anomalies based on the clusters, in this example, a $900 spend at the restaurant may not be considered an anomaly since its close to the $800 cluster; whereas a $400 event may be considered an anomaly since its not close to either the $800 cluster or the $25 cluster.”);
determining, by the device and utilizing the model, a score for the report after the model is trained using the set of supervised model features and the set of unsupervised model features (paragraph [0045], “Process 100 can be used to generate a risk score.”; paragraph [0055], “In step 404, an expense-report risk profile can be determined. Use machine learning to classify whether a report submitted by an employee is of high, medium or low risk by assigning weights to different policy violations across expense lines and studying employee profile data. The system is by using historical risk and behavioral data for employees. This is done using Z-scores for different risk and behavioral features.”),
wherein the score indicates a likelihood of an issue related to the report (paragraph [0055], “In step 404, an expense-report risk profile can be determined. Use machine 
performing, by the device, one or more actions based on the score (paragraph [0055], “In step 404, an expense-report risk profile can be determined. Use machine learning to classify whether a report submitted by an employee is of high, medium or low risk by assigning weights to different policy violations across expense lines and studying employee profile data. The system is by using historical risk and behavioral data for employees. This is done using Z-scores for different risk and behavioral features.”).

With regards to claim 2, Verma et al. teaches determining the set of supervised model features based on at least one of: a pattern of non-compliant reports included in the historical reports and identified in the historical audits, a linear discriminate analysis of the historical reports and the historical audits, or a text analysis of the historical reports and the historical audits (paragraph [0048], “FIG. 3 illustrates an example process 300 for semantic analysis of expense report textual and structured data, according to some embodiments. In step 302, a semantic analysis of user-entered justification can be performed.”).

With regards to claim 3, Verma et al. teaches determining the set of unsupervised model features based on at least one of: an intra-individual analysis of the individuals, an inter-individual analysis of the individuals, or a kernel density estimation (KDE) anomaly detection analysis of the historical reports (paragraph [0056], “For example, Z-score of amount of cash expenses by a user relative to his company is calculated as follows Let amount of cash expense for user be x. Let average amount of cash expenses across all users in a company be avg(cash). Let standard deviation of cash expenses across all users in a company be std(cash). Then the Z-score can be calculated as follows: …”; paragraph 

With regards to claim 4, Verma et al. teaches determining the multi-entity profile based on at least one of: the individuals, vendors associated with the historical reports, or locations associated with the individuals, the vendors, or the organization (paragraph [0043], “Step 108 can obtain customer/vendor verifications to determine that the customer (e.g. a company the guest works for, etc.) or vendor exists. Step 108 can determine if the customer and/or vendor has been linked in PEPS and/or other fraud cases in the past.”).

With regards to claim 5, Verma et al. teaches to the set of supervised model features identifies features of compliant historical reports and non-compliant historical reports included in the historical reports, wherein the non-compliant historical reports include the issue and the compliant historical reports do not include the issue (paragraph [0041], “Machine learning can be used to classify an expense as opportunistic or accidental fraud based on employee's history.”; paragraph [0043], “Step 108 can obtain customer/vendor verifications to determine that the customer (e.g. a company the guest works for, etc.) or vendor exists. Step 108 can determine if the customer and/or vendor has been linked in PEPS and/or other fraud cases in the past.”).).

With regards to claim 6, Verma et al. teaches the set of unsupervised model features identifies features of the historical reports that are indicative of a pattern of the data related to the historical reports (paragraph [0061], “Once, there is enough history of the restaurant 

With regards to claim 7, Verma et al. teaches: 
flagging the report as including the issue or not including the issue based on the score (paragraph [0045], “Process 100 can be used to generate a risk score.”; paragraph [0055], “The system is by using historical risk and behavioral data for employees. This is done using Z-scores for different risk and behavioral features.”; paragraph [0059], “For every user in a company, risk and behavior features are constructed based on the above and fed into a machine learning algorithm such as SVM linear kernel model for predicting an overall risk score for the user that may be HIGH, MEDIUM or LOW.”); and
storing, in a data structure, information that identifies the report and an identifier that identifies whether the report includes the issue or does not include the issue (paragraph [0022], “Furthermore, the described features, structures, or characteristics of the invention may be combined in any suitable manner in one or more embodiments, in the following description, numerous specific details are provided, such as examples of programming, software modules, user selections, network transactions, database queries, database structures, hardware modules, hardware circuits, hardware chips, machine learning techniques, etc., to provide a thorough understanding of embodiments of the invention”; paragraph [0070], “The system 1200 includes a communication framework 1210 that can be employed to facilitate communications between the client(s) 1202 and the server(s) 1204. The client(s) 1202 are connected to one or more client data store(s) 1206 that can be, employed to store information local to the client(s) 1202. Similarly, the server(s) 1204 are connected to one or more server data store(s) 1208 that can be employed to store information local to the server(s) 1204.”).

With regards to claim 8, Verma et al. teaches to: 
one or more memories (Fig. 11, paragraphs [0071]-[0073]); and
one or more processors, communicatively coupled to the one or more memories (Fig. 11, paragraphs [0071]-[0073]), to:
receive data that is related to training a model to identify an issue included in a report (paragraph [0025], “Expense report can be a form of document that contains the expenses that an individual has incurred as a result of the business operation. For example, if the owner of a business travels to another location for a meeting, the cost of travel, the meals, and all other expenses that he/she has incurred may be added to the expense report. Consequently, these expenses will be considered business expenses and are tax deductible.”; paragraph [0044], “In step 110, process 100 can verify receipts associated with an expense report. Step 110 can determine if the receipts are valid and match the claimed expenses. In step 112, process 100 can detect duplicate claims expenses. For example, step 112 can determine if the employee or any other employee claim this expenses previously (e.g. on other past expense reports, etc.).”; and paragraph [0045], “Process 100 can augment expense data with multiple sources, including, inter alia: web-scale data, itineraries, credit-card level three (3) data, customer relationship management (CRM) and/or other enterprise system data, receipts data, etc. (e.g. see process 200 of FIG. 2 infra).”);
determine a multi-entity profile for the data after receiving the data (paragraph [0040], “For example, process 100 can understand expense-meanings based on semantic models/ontologies. For example, a parking expense can have different properties than an Internet expense. Step 102 can use semantic analysis to differentiate a customer meal from an individual meal from a team meal based on a user's textual entry.”),
wherein the multi-entity profile includes a set of groupings of the data by a set of attributes included in the data (paragraph [0054], “In step 402, employee profiling can be 
determine, using the multi-entity profile, a set of supervised model features for historical reports based on historical audits (paragraph [0054], “Example, quantitative features can include calculating Z-scores of historical spend amounts, cash to credit ratios, number of expense lines with missing receipts.”),
wherein the set of supervised model features is associated with training the model to process the report in a context of the historical audits (paragraph [0038], “Support vector machines (SVMs) can be, supervised learning models with associated learning algorithms that analyze data and recognize patterns, used for classification and regression analysis.”; and paragraph [0059], “An example model using SVMs is now provided. SVMs can be a set of supervised learning methods used for classification, regression and outliers detection.”);
determine, using the multi-entity profile, a set of unsupervised model features for the historical reports independent of the historical audits (paragraph [0060], “Again, various machine learning and/or anomaly detection algorithms can be utilized to compute statistical threshold limits for each expense type by studying all (and/or a specified set of) expenses by a company's employees for the same items, events, etc. Example, approaches can include, inter alia: probability-based methods (e.g. using histograms, etc,), distance-based methods (e.g. k-nearest neighbor clustering algorithms, etc.) and the like.”),
wherein the set of unsupervised model features is associated with training the model to process the report independent of the context of the historical audits (paragraph [0060], “Example, approaches can include, inter alia: probability-based methods (e.g. using histograms, etc,), distance-based methods (e.g. k-nearest neighbor clustering algorithms, etc.) and the like.”; paragraph [0061], “In step 408, K-nearest neighbor clustering algorithms can be used to detect anomalies. For example, process 400 can construct the 
process, utilizing the model, the report to identify a score indicating whether the issue is included in the report after the model is trained using the set of supervised model features and the set of unsupervised model features (paragraph [0059], “For every user in a company, risk and behavior features are constructed based on the above and fed into a machine learning algorithm such as SVM linear kernel model for predicting an overall risk score for the user that may be HIGH, MEDIUM or LOW.”); and
flag the report as including the issue or not including the issue based on the score (claim 14, “14. The computerized method of claim 13, wherein the memory containing instructions when executed on the processor, causes the processor to perform operations that automatically determines at least one corruption issue or bribery issue in the expense report data.”; paragraph [0045], “Process 100 can be used to generate a risk score.”; paragraph [0059], “For every user in a company, risk and behavior features are constructed based on the above and fed into a machine learning algorithm such as SVM linear kernel model for predicting an overall risk score for the user that may be HIGH, MEDIUM or LOW.”).

With regards to claim 9, Verma et al. teaches to train the model, utilizing the set of supervised model features and the set of unsupervised model features, to identify a likelihood of the issue being included in the report (paragraph [0059], “For every user in a company, risk and behavior features are constructed based on the above and fed into a machine learning algorithm such as SVM linear kernel model for predicting an overall risk score for the user that may be HIGH, MEDIUM or LOW.”).

With regards to claim 10, Verma et al. teaches to process the report to identify the issue included in the report after training the model (paragraph [0059], “For every user in a company, risk and behavior features are constructed based on the above and fed into a machine learning algorithm such as SVM linear kernel model for predicting an overall risk score for the user that may be HIGH, MEDIUM or LOW.”).


With regards to claim 12, Verma et al. teaches to:
determine the set of supervised model features based on at least one of: a pattern of non-compliant reports included in the historical reports and identified in the historical audits, a linear discriminate analysis of the historical reports and the historical audits, or a text analysis of the historical reports and the historical audits (paragraph [0048], “FIG. 3 illustrates an example process 300 for semantic analysis of expense report textual and structured data, according to some embodiments. In step 302, a semantic analysis of user-entered justification can be performed.”); and
wherein the one or more processors, when determining the set of unsupervised model features, are to: determine the set of unsupervised model features based on at least one of: an intra-individual analysis of individuals, an inter-individual analysis of the individuals, or a kernel density estimation (KDE) anomaly detection analysis of the historical reports (paragraph [0056], “For example, Z-score of amount of cash expenses by a user relative to his company is calculated as follows Let amount of cash expense for user be x. Let average amount of cash expenses across all users in a company be avg(cash). Let standard deviation of cash expenses across all users in a company be std(cash). Then the Z-score can be calculated as follows: …”; paragraph [0058], “User (e.g. an employee, etc.) behavior can also be analyzed as follows. A user's risk of committing opportunistic fraud may be captured using different behavioral features such as: Z-score of amount of cash vs 

With regards to claim 14, Verma et al. teaches to:
store a log, related to processing the report, after processing the report (paragraph [0022], “Furthermore, the described features, structures, or characteristics of the invention may be combined in any suitable manner in one or more embodiments, in the following description, numerous specific details are provided, such as examples of programming, software modules, user selections, network transactions, database queries, database structures, hardware modules, hardware circuits, hardware chips, machine learning techniques, etc., to provide a thorough understanding of embodiments of the invention”; paragraph [0070], “The system 1200 includes a communication framework 1210 that can be employed to facilitate communications between the client(s) 1202 and the server(s) 1204. The client(s) 1202 are connected to one or more client data store(s) 1206 that can be, employed to store information local to the client(s) 1202. Similarly, the server(s) 1204 are connected to one or more server data store(s) 1208 that can be employed to store information local to the server(s) 1204.”),
wherein the log identifies whether the report includes the issue or does not include the issue (paragraph [0022], “Furthermore, the described features, structures, or characteristics of the invention may be combined in any suitable manner in one or more embodiments, in the following description, numerous specific details are provided, such as examples of programming, software modules, user selections, network transactions, database queries, database structures, hardware modules, hardware circuits, hardware chips, machine learning techniques, etc., to provide a thorough understanding of embodiments of the invention”; paragraph [0070], “The system 1200 includes a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0358268 to Verma et al. in view of U.S. Patent Application Publication No. 2013/0346287 to Enzaldo et al.
With regards to claim 11, Verma et al. teaches to:
determine, utilizing the model, the score for the report after training the model (paragraph [0059], “For every user in a company, risk and behavior features are constructed based on the above and fed into a machine learning algorithm such as SVM linear kernel model for predicting an overall risk score for the user that may be HIGH, MEDIUM or LOW.”),
wherein the score indicates the likelihood of the issue being included in the report (paragraph [0059], “For every user in a company, risk and behavior features are constructed based on the above and fed into a machine learning algorithm such as SVM 
While Verma et al. teaches classifying risks based on different thresholds, Verma et al. fails to explicitly teach flagging issues.  However, Enzaldo et al. teaches the one or more processors, when flagging the issue, are to: flag the report as including the issue after determining the score, wherein the score satisfies a threshold (claim 14, “assigning a threshold value related to the risk score at which the at least one rule will be automatically refined; and tracking the updated risk score, and when threshold value is reached for the updated risk score, automatically refining the at least one rule.”; paragraph [0063]), or
flag the report as not including the issue after determining the score, wherein the score fails to satisfy the threshold (paragraph [0074], “If there is a match or potential match to a person/entity on one of the maintained lists, a risk is flagged (step 534) and further action is taken at step 530. At step 536, the transaction data is evaluated at the consumer identification engine 316.”; paragraph [0077], “On the other hand, if the other engines find no significant risk in such embodiment (there is no flagged risk), the risk assessment engine 322 might simply score the risk using the risk information from the other engines (without further assessing risk on its own) and provide the risk score to the money transfer host computer 112. In other embodiments, the risk assessment engine 322 will assess and score all transactions, even if no risk is found at the other engines.”).
This part of Enzaldo et al. is applicable to the system of Verma et al. as they both share characteristics and capabilities, namely, they are directed to applying machine learning to large data sets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Verma et al. to include the issue flagging as taught by Enzaldo et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Verma et al. in order to create provides user information related issues flagged (see paragraphs [0072]-[0075] of Enzaldo et al.).	

With regards to claim 13, while Verma et al. teaches classifying risks based on different thresholds, Verma et al. fails to explicitly teach flagging issues.  However, Enzaldo et al. teaches to trigger an alarm after flagging the report as including the issue (paragraph [0072], “If a significant or actionable risk is identified or flagged (step 522) at the data integrity engine 312, then an action is determined to be needed (step 530) and an appropriate message returned from the host computer 112 to the transaction terminal where the money transfer is being requested. The action to be taken as a result of the integrity check will typically be a request for additional/corrected data, however, other actions may also be indicated.”).
This part of Enzaldo et al. is applicable to the system of Verma et al. as they both share characteristics and capabilities, namely, they are directed to applying machine learning to large data sets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Verma et al. to include the issue flagging as taught by Enzaldo et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Verma et al. in order to create provides user information related issues flagged (see paragraphs [0072]-[0075] of Enzaldo et al.).	

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0358268 to Verma et al. in view of U.S. Patent Application Publication No. 2016/0117778 to Costello et al.
With regards to claim 15, Verma et al. teaches to:
one or more instructions that, when executed by one or more processors, cause the one or more processors (Fig. 11, paragraphs [0071]-[0073]) to:
receive data that is to be used to train a model to identify an issue included in a report, wherein the data is related to: historical reports associated with an organization, 
determine a multi-entity profile for the data after receiving the data (paragraph [0040], “For example, process 100 can understand expense-meanings based on semantic models/ontologies. For example, a parking expense can have different properties than an Internet expense. Step 102 can use semantic analysis to differentiate a customer meal from an individual meal from a team meal based on a user's textual entry.”),
wherein the multi-entity profile includes a set of groupings of the data by a set of attributes included in the data (paragraph [0054], “In step 402, employee profiling can be performed. Various machine learning and/or anomaly detection process can be performed on historical expense data associated with an employee to identify habitual, opportunistic and/or accidental fraud in employee spending, Quantitative and/or qualitative features can be measured against other employee cohorts in the enterprise.”);

wherein the set of supervised model features is associated with training the model to process the report in a context of the historical audits (paragraph [0038], “Support vector machines (SVMs) can be, supervised learning models with associated learning algorithms that analyze data and recognize patterns, used for classification and regression analysis.”; and paragraph [0059], “An example model using SVMs is now provided. SVMs can be a set of supervised learning methods used for classification, regression and outliers detection.”);
determine, using the multi-entity profile, a set of unsupervised model features for the historical reports independent of the historical audits (paragraph [0060], “Again, various machine learning and/or anomaly detection algorithms can be utilized to compute statistical threshold limits for each expense type by studying all (and/or a specified set of) expenses by a company's employees for the same items, events, etc. Example, approaches can include, inter alia: probability-based methods (e.g. using histograms, etc,), distance-based methods (e.g. k-nearest neighbor clustering algorithms, etc.) and the like.”),
wherein the set of unsupervised model features is associated with training the model to process the report independent of the context of the historical audits (paragraph [0060], “Example, approaches can include, inter alia: probability-based methods (e.g. using histograms, etc,), distance-based methods (e.g. k-nearest neighbor clustering algorithms, etc.) and the like.”; paragraph [0061], “In step 408, K-nearest neighbor clustering algorithms can be used to detect anomalies. For example, process 400 can construct the distance of the current expense to its kth nearest neighbor. … Once, there is enough history of the restaurant available in the system, the k-nearest neighbor algorithm allows finding anomalies based on the clusters, in this example, a $900 spend at the restaurant may not 
determine, utilizing the model, a score for the report after training the model, wherein the score indicates a likelihood of the issue related to the report (paragraph [0055], “In step 404, an expense-report risk profile can be determined. Use machine learning to classify whether a report submitted by an employee is of high, medium or low risk by assigning weights to different policy violations across expense lines and studying employee profile data. The system is by using historical risk and behavioral data for employees. This is done using Z-scores for different risk and behavioral features.”); and
perform one or more actions based on the score (paragraph [0059], “(paragraph [0055], “In step 404, an expense-report risk profile can be determined. Use machine learning to classify whether a report submitted by an employee is of high, medium or low risk by assigning weights to different policy violations across expense lines and studying employee profile data. The system is by using historical risk and behavioral data for employees. This is done using Z-scores for different risk and behavioral features.”)”). While Verma et al. teaches a system that used both supervised and unsupervised model features, Verma et al. fails to explicitly teach train the model based on the set of supervised model features and the set of unsupervised model features after determining the set of supervised model features and the set of unsupervised model features. 
However Costello et al. teaches train the model based on the set of supervised model features and the set of unsupervised model features after determining the set of supervised model features and the set of unsupervised model features (paragraph [0038], “In step 160, the system generates variables that will be used by the system, and stores the variables in a supervised model variable table 156 and an unsupervised model variable table 158. Such variables include graph theory variables, claim-related variables, and variables relating to service providers.”; paragraph [0039], “Specifically, with the supervised model, the system automatically infers an outcome using training data, while with the unsupervised 
This part of Costello et al. is applicable to the system of Verma et al. as they both share characteristics and capabilities, namely, they are directed to applying machine learning to large data sets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Verma et al. to include the combined supervised and unsupervised model features as taught by Costello et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Verma et al. in order to create a combined system that utilizes expected and unexpected features (see paragraph [0039] of Costello et al.).	

With regards to claim 16, while Verma et al. teaches a system that uses both supervised and unsupervised model features, Verma et al. fails to explicitly teach train the model based on the set of supervised model features and the set of unsupervised model features after determining the set of supervised model features and the set of unsupervised model features. However Costello et al. teaches combine the set of supervised model features and the set of unsupervised model features into a super model after determining the set of supervised model features and the set of unsupervised model features (paragraph [0039], “The contributing variables table 168 includes all top variables in ranked order for all scorable networks. The supervised score table 164, the unsupervised score table 166, and any interim tables are processed in step 170, and the system generates and stores a final score for the network and stores the final score in a final score table 172.”); and

This part of Costello et al. is applicable to the system of Verma et al. as they both share characteristics and capabilities, namely, they are directed to applying machine learning to large data sets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Verma et al. to include the combined supervised and unsupervised model features as taught by Costello et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Verma et al. in order to create a combined system that utilizes expected and unexpected features (see paragraph [0039] of Costello et al.).	

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0358268 to Verma et al. in view of U.S. Patent Application Publication No. 2016/0117778 to Costello et al. as applied to claim 15, further in view of U.S. Patent Application Publication No. 2018/0322406 to Merrill et al.
With regards to claim 17, while Verma et al. discusses using a plurality of features including supervised and unsupervised features, Verma et al. fails to explicitly teach using a 
wherein the gradient boosting tree is the super model (paragraph [0073], “In some embodiments, the modeling system 110 is a modeling system that uses one of the following types of algorithms: population sampling, unsupervised methods such as principal components analysis, factor analysis, k-means and other clustering analysis, t-sne, latent and quadratic dirichlet allocation, outlier and anomaly detection, and supervised classification and regression methods such as decision trees, random forest, gradient boosted trees, neural networks, regularized regression, support vector machines, bayesian classifiers, k-nearest neighbors, Follow the regularized leader, greedy step averaging (GSA), time-decaying adaptive prediction (TDAP), factorization machines, gaussian processes, and online learning.”); and

This part of Merrill et al. is applicable to the system of Verma et al. as they both share characteristics and capabilities, namely, they are directed to applying machine learning to large data sets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Verma et al. to include the combination of supervised and unsupervised features based on a gradient boosted tree as taught by Merrill et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Verma et al. in order to create combines system that a complete data analysis (see paragraph [0003] of Merrill et al.).	

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0358268 to Verma et al. in view of U.S. Patent Application Publication No. 2016/0117778 to Costello et al. as applied to claim 15, further in view of U.S. Patent Application Publication No. 2013/0346287 to Enzaldo et al.
ith regards to claim 18, while Verma et al. teaches a system that uses both supervised and unsupervised model features, Verma et al. fails to explicitly teach messaging and flagging about issues discovered. Enzaldo et al. teaches to send a message to a client device after determining the score, wherein the message includes information that identifies the report, the score, or whether the report includes the issue (paragraph [0072], “If a significant or actionable risk is identified or flagged (step 522) at the data integrity engine 312, then an action is determined to be needed (step 530) and an appropriate message returned from the host computer 112 to the transaction terminal where the money transfer is being requested. The action to be taken as a result of the integrity check will typically be a request for additional/corrected data, however, other actions may also be indicated.”).
This part of Enzaldo et al. is applicable to the system of Verma et al. as they both share characteristics and capabilities, namely, they are directed to applying machine learning to large data sets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Verma et al. to include the risk flagging and messaging as taught by Enzaldo et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Verma et al. in order to create combines system that provides clear feedback (see paragraph [0039] of Enzaldo et al.).	

With regards to claim 19, while Verma et al. teaches a system that uses both supervised and unsupervised model features, Verma et al. fails to explicitly teach messaging and flagging about issues discovered. Enzaldo et al. teaches to
determine, after determining the score, that the report includes the issue based on the score satisfying a threshold (paragraph [0029], “In one exemplary embodiment, a risk score is calculated with the use of a Z score, which is a measure of how much a value is above or below the mean of a given population.”; paragraph [0063], “The rules in the aggregation engine 320 could also establish thresholds for the calculations just 
identify a type of the issue included in the report after determining that the report includes the issue (paragraph [0076], “Other methods for scoring (e.g., non-numerical, such as merely classifying the risk as one of several risk levels—low, medium and high) and other methods for taking different actions based on such scores are, of course, possible.”; paragraph [0093], “However, other data categories (within transactions) may be chosen for processing the data. …. The operator of the risk modeling system can choose categories based on the type of activity and risk patterns that the operator wants to track.”); and
wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to: perform the one or more actions based on the type of the issue after identifying the type of the issue (paragraph [0077], “For example, in one embodiment, a risk identified at data integrity engine 312, list processing engine 314, consumer identification engine 316, business logic engine 318, or data aggregation engine 320, could lead to a more comprehensive risk analysis at risk assessment engine 322 (even if the identified risk is not at a high enough level from any given rules engine to initiate action at step 530). On the other hand, if the other engines find no significant risk in such embodiment (there is no flagged risk), the risk assessment engine 322 might simply score the risk using the risk information from the other engines (without further assessing risk on its own) and provide the risk score to the money transfer host computer 112. In other embodiments, the risk assessment engine 322 will assess and score all transactions, even if no risk is found at the other engines.”).


With regards to claim 20, while Verma et al. teaches determining a plurality of issue, Verma et al. fails to explicitly teach displaying a user interface. However Costello et al. teaches populate a user interface, provided for display via a display associated with a device, with information that identifies the report after identifying the type of the issue, wherein the user interface is associated with the type of the issue and is associated with displaying information related to a set of reports that includes the type of the issue (paragraph [0030], “Then, in step 50, the system generates a graphical network visualization for display in the user's interface, as illustrated in FIGS. 13-14 and described in greater detail below. Then, in step 52, the visualization is displayed on a visual display 54 of the user's computer device (e.g., on the computing device(s) 20 of FIG. 1). The user can then view and interact with the visualization to discover potential network fraud and to conduct various analytics, as desired”).
This part of Costello et al. is applicable to the system of Verma et al. as they both share characteristics and capabilities, namely, they are directed to applying machine learning to large data sets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Verma et al. to include the combined supervised and unsupervised model features as taught by Costello et al. One of ordinary skill in the art before the effective filing date of the claimed invention .	
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 9,336,302 to Swamy discusses using both supervised and unsupervised classification of data to determine whether data indicates a risk.
U.S. Patent Application Publication No. 2018/0350006 to Agrawal et al. discusses a system that uses combined classifiers from supervised and unsupervised models.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624